The submission was on the motion to strike the bill of exceptions and on the merits.
The trial was had on March 3, 1926, and the bill of exceptions presented to the trial judge on June 3 thereafter. The motion to strike is granted. Sections 6433, 6434, Code; Arnold  Co. v. Jordan, 215 Ala. 693, 112 So. 305.
The trial was had upon count 3. Counts 1 and 2 set up the same matters and claimed the same damages embraced in count 3. Appellant's counsel state that counts 4 and 5 are the same as count 3, with the exceptions indicated. In count 4 it is alleged that the defendant had determined to cut off the service several hours in advance, and that by the exercise of reasonable care and diligence could have notified the plaintiff; and in count 5 the same matters are alleged with the averment that the defendant could have reasonably fixed the time of suspension of current after daylight. Conceding without deciding that the matter set up in count 5 was well pleaded, no error was committed in sustaining demurrer thereto, since the same facts — contract, duty, and failure thereof — and character of averred negligence and damages are contained and claimed in both counts; and the ruling on count 4, sustaining demurrer, rested on grounds that it was not the duty of the defendant to notify the plaintiff that such suspension would occur, and that the damages claimed are not the natural proximate result of the alleged negligence of the defendant. When the averments of count 5 are duly considered, no facts are averred to show defendant's knowledge or notice of plaintiff's unusual or extraordinary need for light current at the time of the night indicated, and its duty in the premises of notice, if such existed, under the customer's contract of the husband with "the defendant to furnish electric current to said house for lighting purposes," did not extend to plaintiff. Construing the pleading most strongly against the pleader, the averred customer's contract, so far as disclosed in the complaint, was for the ordinary and usual use of current, that imposed no duty upon the defendant to give members of the customer's family personal notice before there may be temporary suspension of the supply of the ordinary or usual current for the purpose of repairs.
This follows from the defendant's general obligation and duty owed to the general public, and all members thereof in extending service, and to protect the public from unnecessary perils of improper operation in the use of transmission lines carrying high voltage currents, and to duly safeguard its employees in the maintenance and repair of such transmission lines. It is of common knowledge that the defendant could not give immediate notice to each of its contract customers of the fact of the necessity for temporary suspension of service for repairs and certainly not to the members of the family thereof, within the limited time alleged. And this is the result if it be conceded the duty to give notice rested upon the defendant. Such, however, is not the fact or obligation under the averments of count 4. The general duty of such a public service corporation to treat all members of the municipality or community alike in extending current under its contract or implied duty in the premises was the subject of Birmingham Ry. Light  Power Co. v. Littleton, 201 Ala. 141, 77 So. 565; 20 C. J. 332, §§ 28, 36. Such companies are not insurers from interruption by uncontrollable causes, "not traceable or ascribable to negligence or intentional misconduct in respect of the duty assumed," in this case, by the contract of the husband. 9 R. C. L. p. 1196, § 12; 2 Joyce on Elec. Law, §§ 733, 735a; Burnett v. Ala. Power Co., 199 Ala. 337, 359,74 So. 459; Vinson v. South. Bell T.  T. Co., 188 Ala. 292, 302,66 So. 100, L.R.A. 1915C, 450. The burden of proof in the premises is dependent upon due pleading as required or employed to present the facts of the case. Burnett v. Ala. Power Co.,199 Ala. 337, 74 So. 459; Birmingham South. R. Co. v. Harrison,203 Ala. 284, 293, 82 So. 534; L.  N. R. Co. v. Clark,205 Ala. 152, 87 So. 676, 14 A.L.R. 695.
The various pleas to which demurrers were overruled, viz., 6, 7 and 12, set up the pressing and imperious necessity for an immediate temporary interruption in the service furnished under the contract with plaintiff's husband, and that interruption was required that the service line be improved and the general public and defendant's employees be duly safeguarded and protected.
We find no reversible error in sustaining demurrer to count 4. The counts left in required less proof than that to which demurrer was sustained.
Appellant's counsel cite Louisville  N. R. Co. v. Clark,205 Ala. 152, 87 So. 676, 14 A.L.R. 695. It is not an apt authority. There the due notice of the time of the departure of trains had been given, and the time of the night, sought also to be given by defendant's agent in the line of his duty, was incorrectly stated to plaintiff and to her inquiry.
We find no reversible error in overruling demurrer to pleas. *Page 293 
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BROWN, JJ., concur.